Motion Denied and Order filed October 13, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00233-CR
                                 ____________

                 CHANCE MICHAEL MOSELEY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 16CR1372


                                     ORDER

      Appellant is represented by appointed counsel, Tad A. Nelson. Appellant’s
brief was originally due July 6, 2020. We have granted a total of 91 days to file
appellant’s brief until October 5, 2020. When we granted the last extension, we noted
that no further extensions would be granted absent exceptional circumstances. No
brief was filed by the due date. On October 2, 2020, counsel filed a further motion
to extend time to file appellant’s brief. Counsel did not allege any exceptional
circumstances in the request.

      We deny the motion to extend time and issue the following order.

      We order Tad A. Nelson to file a brief with the clerk of this court on or before
November 4, 2020. If counsel does not timely file appellant’s brief as ordered, the
court may issue an order abating the appeal and directing the trial court to conduct a
hearing to determine the reason for the failure to file the brief and the consideration
of sanctions, appointment of new counsel, or other appropriate relief.

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                          2